Non-Art Rejection
2.	Claims 21-46 are rejected under the judicially created doctrine of double patenting as being unpatentable over prior U.S. Patent No. 10,594,791.
	Although the conflicting claims are not identical, they are not patentable distinct from each other because the patent claims comprise all limitations required in the present claims. The present claims are merely broader in scope than that of the patent claims.
	Regarding claims 26-27 and 35-36, although the patent claims do not explicitly teach providing the response/notification via email or web page, it would have been obvious to one of ordinary skill in the art to utilize any conventional message delivery methods including emails and/or web pages to convey the response/notification to clients and/or service providers.

3.	Claims 21-46 are also rejected under the judicially created doctrine of double patenting as being unpatentable over prior U.S. Patent No. 9,264,499.
	Although the conflicting claims are not identical, they are not patentable distinct from each other because the patent claims comprise all limitations required in the present claims. The present claims are merely broader in scope than that of the patent claims.
	Regarding claims 26-27 and 35-36, although the patent claims do not explicitly teach providing the response/notification via email or web page, it would have been obvious to one conventional message delivery methods including emails and/or web pages to convey the response/notification to clients and/or service providers.


Art Rejection
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

5.	Claim 21-46 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bade, U.S. pat. Appl. Pub. No. 2013/0054780, in view of Carbone, U.S. pat. Appl. Pub. No. 2008/0077642.
	Per claim 21, Bade discloses a computer implemented method comprising instructions that, when executed, cause at least one processor to at least:
a) access a request for geographic storage location information concerning first data associated with a first cloud service (see par 0018), second data associated with a second cloud service, and third data associated with a third cloud service (par 0026);
b) access first geographic storage location information corresponding to the first data associated with the first cloud service (par 0023);
c) accept configuration information to select whether to provide a notification to identify a change in the first geographic storage location information corresponding to the first data associated with the first cloud service, e.g., when first location is determined to be within a restricted area (see par 0025).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to recognize the steps of accessing geographic location information associated with second and third cloud services and determining whether to provide notifications to identify changes in the second and third geographic location information in Bade because it would have enabled monitoring entire digital assets hosted by different cloud service providers (see par 0026).
Bade also does not explicitly teach displaying first, second and third geographic storage location information. However, Carbone discloses an interface for selecting and displaying user data storages on a map, wherein the user storages are located at different geographical locations on a map (see Carbone, par 0045).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Bade with Carbone teaching because it would have enabled the correlation and analysis of user data storage based upon geo-spatially related criteria (see Carbone, par 0003).
	Per claims 22-23, Bade teaches identifying movement of the first data associated with the first cloud service from a first region to a second region wherein the first region represents a country (see par 0025).

	Per claim 25, Bade teaches initiating transmission of the notification in response to the change in the geographic storage location information (see par 0025).
	Per claims 26-27, although Bade does not explicitly teach providing the notification via email or web page, it would have been obvious to one of ordinary skill in the art to utilize any conventional message delivery methods including emails and/or web pages to convey the notification to clients and/or service providers because it would have enabled practicing Bade teaching.
	Per claim 28, Bade teaches detecting change in any of the geographic location information (see par 0023-0024).
	Per claim 29, Bade teaches that cloud service is implemented by a web server (see par 0011).
	Per claims 39-42, Bade teaches that geographic storage location includes geographic region representing one or more countries and export regulated location (see par 0025).
	Claims 30-38 and 43-46 are similar in scope as that of claims 21-29 and 39-42.


Response to Amendment
6.	Applicant’s arguments filed October 4, 2021 with respect to claims 21-46 have been considered but are deemed moot in view of new ground of rejection set forth above.

Conclusion
7.	Applicant's amendment necessitated the new grounds of rejection. Accordingly, THIS ACTION IS MADE FINAL. See M.P.E.P. § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION. IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION. IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Pappas, can be reached at 571-272-7646.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Viet D Vu/
Primary Examiner, Art Unit 2448
01/10/22